Ingraham, P. J.:
The charges against tMs respondent Mvolve the collection and receipt by Mm of various small sums of money on claims sent to Mm for collection and a failure to repay tMs money to Ms clients for a considerable period of time, and then only after charges had been presented agamst Mm by the Association of the Bar of the City of Hew York. The official referee before whom the charges were investigated has reported that while respondent is to be censured for not turmng over the money to his clients promptly upon ■ its receipt, there are mitigatmg circumstances which are specified in his report which should be considered in determming what should be the ultimate result of this proceedmg. The official referee reports: “ The respondent conducted himself before me with commendable courtesy and propriety, made no attempt at concealment or improper demal, and m my opimon bore out the very Mgh character given him by Ms witnesses called. * * * He has given assurance that he has adopted a new system for handling his collection business and that the omissions eomplamed of will not occur hereafter. Upon the whole case I am of the opmion that the petitioner has failed to establish that the respondent is not a fit and proper person to continue as a member of the Bar. , On the other hand, it must be admitted that the respondent had rendered himself hable to some censure for neglecting the details of his coUeetion busmess and making settlements with Ms clients promptly as hereinbefore stated, and M these respects I respectfully recommend that such clemency be extended to him as justice will permit.” We agree with the official referee that the respondent should be censured for his unbusinesslike methods and Ms delay in accounting to Ms clients *900for the money which he had collected and received for them. It is entirely inconsistent with the proper performance of the duty which an attorney at law owes to his clients to mix the clients’ money with his own money, and to draw on his bank account in which his clients’ money is deposited for his personal expenses, and to be remiss in promptly accounting to his clients for the money which he has collected for them. For this conduct we think the respondent should be censured. We, however, accept the mitigating circumstances stated by the official referee as justifying us in not imposing any additional penalty, and with this expression of our views, no further steps will be taken in this proceeding. McLaughlin, Laughlin, Clarke and Scott, JJ., concurred. Respondent censured. Order to be settled on notice.